I,McKAY, J„
DISSENTING.
I respectfully dissent with the majority opinion and would affirm the trial court’s refusal to grant summary judgment.
Chrysler Financial Corporation instituted litigation to collect an alleged unpaid balance owed by Zupanovic as a result of Zupanovic’s voluntary surrender of a vehicle financed by Chrysler Financial. In support of its Motion for Summary Judgment, Chrysler Financial filed into the record supporting affidavits and exhibits. Contained in these exhibits was a document entitled: Surrender/Abandonment and notice of Sale, which relator alleged gave it the right to seek a judgment for any balance remaining from the private sale of Zupanovic’s surrendered vehicle. The trial court found that this exhibit did not meet the requirements of R.S. 13:4108.2 as it interpreted it in light of Ford Motor Credit Co. v. Melancon, 95-1221 (LaApp. 3 Cir. 6/19/96), 677 So.2d 145.
I agree with the trial court that disputed issues of material fact exist and would affirm its ruling.